Title: To Benjamin Franklin from Ezra Stiles, 26 November 1765
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport Novr. 26. 1765
On the 22d Instant I received your Favor of the 5th. of July last, and the Diploma from the University of Edinburgh, with the several Letters relating to it. It is owing to you, Sir, that the University has done me this unmerited Honor, and therefore my Gratitude is due to both. To be enrolled in the highest Order of Literature, and in that Class in this Order which implies Piety as well as Erudition, would have been, could I have merited it, the Summit of my Ambition. I am not conscious of a Merit equal to such an Honor: yet am happy in receiving it from a University of the first Eminence for Religion and Literature; and in having been introduced to it by a Gentleman, whose Recommendation carries Weight with it throughout the Republic of Letters. The only addition which this Honor could possibly receive, you have given it, by the Delicacy with which you have conducted the Derivation of it, which gives Purity and a peculiar Lustre to the whole. It would give me the highest Satisfaction could my Character do the least honor to you, Sir, and to that illustrious Seat of Learning. Be pleased to accept my very grateful Acknowledgments for this unsollicited and intirely unexpected Mark of your Friendship. I shall ever entertain a filial Gratitude and profound Respect for the College of Edinburgh, and especially for the Reverend the Principal, and the other learned Gentlemen, who have honored my Diploma with their Names. Do me the favor, with my most respectful Thanks, to forward the inclosed Latin Letter to the Senatus Academicus. You will give my Compliments and Thanks to Mr. Strahan for his kind Assistance; and render the same to any other Gentlemen, to whom your Humanity may have laid me under Obligation. Dr. Robertson’s Letter to you, I will, agreeable to your desire, convey to his Excellency your Son, to be deposited with your papers. I am, my Dear Sir, Your affectionate and most Obedient Humble servant
Ezra Stiles
Doctor FranklinTo Dr. Benja. Franklin in London.
 
Endorsed: Rev. D. Robertson Edinb. Vera Copia Copies of Letters of Thanks to the University and to Dr. Franklin Novr. 26 1765.
